Citation Nr: 9908937	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to July 
1945, and died on September [redacted], 1996.  The appellant 
is the veteran's widow.  

This matter arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's death certificate shows that he died on 
September [redacted], 1996 of a myocardial infarction due to 
coronary artery disease.  

3.  At the time of his death, the veteran was service 
connected for residuals of a gunshot wound with muscle damage 
to the sacrospinalis muscle, evaluated as 40 percent 
disabling, residuals of a dislocated thumb, evaluated as 10 
percent disabling, multiple wound scars of the back and 
buttocks, evaluated as 10 percent disabling, and 
psychoneurosis, anxiety state, evaluated as 10 percent 
disabling, for a combined evaluation of 60 percent.  

4.  The appellant has submitted competent medical evidence of 
a nexus or relationship between the veteran's service-
connected disabilities and his cause of death.  


CONCLUSION OF LAW

A disability incurred in service substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  As a preliminary matter, the Board 
finds that the appellant's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant has presented a claim which is not 
implausible when her contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  

A brief review of the veteran's service medical records shows 
that he sustained multiple shell fragment wounds to his back 
and forearms in combat, and that he also incurred what was 
characterized as a psychoneurosis, anxiety state.  The 
veteran was granted service connection for the multiple shell 
fragment wounds in the back and forearms, multiple wound 
scars in the buttocks and back, residuals of a dislocated 
thumb, and a psychiatric disorder.  

The record shows that the veteran developed hypertension, 
beginning in approximately 1977 or 1978 and a statement by a 
VA psychiatric consultant, dated in August 1981 indicates 
that the veteran's high blood pressure was being partially 
caused by a psychophysiological disorder.  

In support of her claim for service connection for the cause 
of the veteran's death, the appellant submitted statements by 
the veteran's treating physicians indicating that based on 
their treatment of him over a period of years and a review of 
medical records dating back to 1945, his service-connected 
disabilities were a main cause of the coronary artery disease 
which led to his death.  A letter dated in February 1997 was 
received from Hal R. Yost, D.O., stating that he had been the 
veteran's attending physician since 1986, and had been asked 
to comment on any existing relationship between the veteran's 
service-connected disabilities and the cause of his death.  
In a detailed statement, which was supported by his clinical 
observations over a period of years, Dr. Yost indicated that 
medical problems caused by shrapnel wounds sustained in 
combat later caused kidney trouble, and that hypertension was 
incurred soon thereafter.  

Dr. Yost indicated that he had reviewed the veteran's medical 
records throughout the course of his treatment of the 
veteran, and concluded that the veteran's service-connected 
disabilities directly related to what he characterized as his 
premature demise.  In addition, Dr. Yost asserted that the 
veteran's anxiety disorder was related to his hypertension as 
well as the nephrotomy.  Part of Dr. Yost's analysis was 
based on his observation of the veteran's back wounds which 
precluded him from engaging in exercise, which could have 
prevented the onset of hypertension and coronary artery 
disease.  Dr. Yost concluded that there was a direct 
correlation between the veteran's war-related injuries and 
his subsequent premature coronary atherosclerosis and 
premature demise.  

In further support of her claim, the appellant submitted a 
letter dated in March 1997 from Keith Y. Miyamoto, M.D., P.C.  
Dr. Miyamoto stated that he had reviewed the veteran's 
medical records, and found that the veteran had developed 
problems with his kidney infections following the incurrence 
of his shell fragment wounds.  He noted that the kidney 
problems contributed to the veteran's hypertensive disease, 
which in turn, contributed significantly to his coronary 
artery disease.  In conclusion, Dr. Miyamoto offered his 
medical opinion that the cascade of events leading to the 
veteran's coronary artery disease and ultimate death was 
contributed to significantly by the veteran's war-related 
injuries.  

The Board has reviewed the medical evidence as discussed 
herein, and finds that the preponderance of the evidence 
supports the appellant's claim for service connection for the 
cause of the veteran's death.  Two of the veteran's treating 
physicians offered their opinions that, based on observations 
made during their long-term treatment of the veteran, a 
review of medical records pertaining to the veteran and based 
on a rationale as stated in their respective letters, the 
veteran's service-connected disabilities contributed 
substantially and materially to the coronary artery disease 
which ultimately led to his death.  The Board finds that 
these medical opinions are inherently credible, and that they 
provide the required nexus between the veteran's service-
connected disabilities and the veteran's death.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In addition, these 
opinions are uncontroverted or contradicted by any other 
medical evidence of record.  Moreover, a VA examining and 
treating physician offered his opinion in August 1981 that 
the veteran's hypertension was caused, at least in part, by 
the veteran's psychophysiological disorder. 

In short, the medical evidence of record supports a grant of 
service connection for the cause of the veteran's death.  
Accordingly, the Board finds that the preponderance of the 
evidence supports an allowance of the appellant's claim.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals
